Mir. Justice Crampton delivered the opinion of the court: The People of the State of Illinois and the Department of Public Safety appeal from an order of the county court of Randolph County denying the petition of the Acting Director of the Department of Public Safety, alleging that appellee, Milton George, is a criminal sexual psychopath and asking that a commission inquire into the matter, on the ground that that court had previously declared the act in question unconstitutional. This act is entitled “An Act to amend Section 8 of ‘An Act in relation to the Illinois State Penitentiary and to repeal certain parts of designated Acts,’ approved June 30, 1933, as amended,” passed by the Sixty-fifth General Assembly and approved July 8, 1947. (Laws of 1947, p. 1347; Ill. Rev. Stat. 1949, chap. 108, par. 112.) The constitutionality of the statute is squarely raised by this appeal and the People and the Department bring the case directly here for determination. The question of the constitutionality of the act is identically the same as that raised in the companion case (People ex rel. Elliott v. Juergens, ante, p. 391,) discussed and decided at this term. The issues, except as to the procedural question in that case, are the same. We there discussed fully and at length the controlling question here and found the act to be constitutional for the reasons set forth in that opinion, and we adhere to the principles and rulings there laid down and adopt what we said therein as the reasoning in this opinion. The order is accordingly reversed and the cause remanded to the county court of Randolph County, with directions to entertain the petition, to proceed to a hearing thereon, and to appoint a commission of inquiry pursuant to the prayer of the petition. Reversed and remanded, with directions.